Yanderburgh, J.1
The plaintiffs allege that they are the owners in fee of lots 1, 2,4, 7, 9, and 10, in block 21, and lots 1 and 2, in block 31, — all in Jackson & Bidwell’s addition to West St. Paul, — according to the plat thereof on file and of record in the office of register of deeds, Dakota county, and allege that the defendants claim some right or interest in the property adverse to them under certain alleged tax certificates, which they allege to be invalid, and ask the court to adjudge accordingly, and to quiet their title.
1. The action is brought in this form under Laws 1887, c. 127. It was unnecessary for the plaintiffs to prove anything more than the foregoing allegations. It is not fatal to their right to recover that they failed to prove, or that the court haB not found, the further allegations that the lands were unoccupied and vacant; nor is it material to inquire whether the action could have been maintained in this form or for the same relief independently of the statute referred to. The action is well brought, whatever be the character of the possession, — whether actual, constructive, or adverse, — and, since the evidence does not appear to have been all returned, the judgment must be affirmed unless the conclusions of law are not supported by the *30findings of fact, or unless there are substantial errors in the admission of evidence, duly excepted to.
2. The objection to the plat of Jackson & Bidwell’s addition cannot be considered, since the plat is not made part of the record, and is not before us. It will be observed, however, that the defendants also claim by the same description under the same plat, and the lots are so described in the tax certificates referred to. And it does not follow, because the plat does not conform to the statute, or is not duly certified or recorded, that the lands therein described may not be identified. Ames v. Lowry, 30 Minn. 283, (15 N. W. Rep. 247;) Reed v. Lammel, 28 Minn. 306, (9 N. W. Rep. 858.)
3. The court finds that the time for the redemption under the tax certificates, Exhibit A and Exhibit B, offered in evidence has not expired; that they were issued upon the sale for taxes in 1879, and that no notice of the expiration of the period of redemption has been served, and no evidence of such notice has been returned here. Presumptively, therefore, defendants have not yet acquired title thereunder.
4. In respect to Exhibit D, this certificate, as returned to this court, does not purport to include the lots in controversy; but, assuming that they are left out by mistake in the copy, and that the description is as claimed by defendant, the certificate is void on its face, under the decision of this court in Farnham v. Jones, 32 Minn. 7, (19 N. W. Rep. 83.) Several separate and distinct parcels appear to have been sold together as one lot, and for one price, bid for the whole in gross, in violation of the statute of 1881, c. 135, under which the sale purports to have been made.
5. It is also assigned as error that the court refused to allow and direct judgment in favor of the defendants for the value of their improvements under the occupying-claimant statute, (Gen. St. 1878, c. •75, § 15;) but as the object of this action is simply to determine the validity of the tax titles in question, and the possession is not asked or adjudged, defendants’ rights in the premises are not affected, and they are not prejudiced. No writ could be issued upon the judgment for the recovery of the possession; and in any subsequent action for the possession, their claim for their improvements must be adjudged *31and determined before execution for the possession will be allowed to issue.
. 6. The court found that tax certificate, Exhibit C, is void on its face, on the ground that it contains no date of sale. It is dated and found to have been issued on the 31st day of December, 1881, and purports on its face to have been issued upon a sale made “on the 31st day of December,” and pursuant to a real-estate tax judgment entered August 15, 1881, in proceedings to enforce payment of taxes delinquent in 1879, and prior years. The sale and certificate purport to be had and issued under Laws 1881, c. 135. The date of the judgment and date of the certificate, between which dates the sale must have been made, sufficiently indicate that the date intended was December 31,1881. It was not void for this cause. Until the contrary appears, every presumption will be indulged in favor of the regularity of the proceedings, if the certificate conforms to the statute. Several lots in this instance also appear to have been sold together, but the description indicates that they are or may be contiguous, and it is not found that they may not have been properly assessed together, or did not in fact constitute one parcel. We cannot determine, therefore, as a matter of law, that the certificate is invalid for this cause.
It is also urged by respondents that the public sale provided for by the statute must necessarily have been ended prior to the date indicated, and that the certificate is void for this reason. The day of sale of particular tracts, as recited in a certificate, might be so remote as to rebut the presumption of regularity; but we are hardly prepared to say, in the absence of any finding on the subject, that the special sale of delinquent lands for that county had necessarily terminated before the day mentioned. We apprehend it might easily be shown if such were the case. This certificate is not, we think, void on its face, and there must therefore be a new trial.
Judgment reversed, and new trial granted.

 Gilfillan, C. J., was absent, and took no part in tbe decision of tbis case.